 PROB 12C                                                                                Report Date: March 9, 2020
(6/16)

                                       United States District Court                             FILED IN THE
                                                                                            U.S. DISTRICT COURT
                                                                                      EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                       Mar 09, 2020
                                        Eastern District of Washington                     SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Patricia S. Anyan                         Case Number: 0980 2:14CR00168-TOR-27
 Address of Offender: 3329 N. Woodruff, Spokane Valley, Washington 99206
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, Chief U.S. District Judge
 Date of Original Sentence: July 1, 2015
 Original Offense:          Conspiracy to Commit Bank Fraud, 18 U.S.C. § 1344
 Original Sentence:         Prison - 11 months;              Type of Supervision: Supervised Release
                            TSR - 48 months

 Revocation Sentence:       Prison - 8 months;
 (06/23/2016)               TSR - 40 months

 Revocation Sentence:       Prison- 8 months;
 (10/25/2018)               TSR - 12 months
 Asst. U.S. Attorney:       George J. C. Jacobs, III         Date Supervision Commenced: March 29, 2019
 Defense Attorney:          Colin Prince                     Date Supervision Expires: March 28, 2020


                                           PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 03/05/2020.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            4           Special Condition # 7: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: Patricia Anyan violated the terms of her supervised release by
                        consuming a controlled substance, methamphetamine, on or about March 3, 3020.

                        On March 29, 2019, supervision commenced in this matter. On April 1, 2019, a supervision
                        intake was completed with Ms. Anyan. She signed a copy of her judgment indicating
                        acknowledgment and understanding of the conditions imposed by the Court, including
                        special condition number 7, as noted above.
Prob12C
Re: Anyan, Patricia S.
March 9, 2020
Page 2

                       On March 3, 2020, Ms. Anyan reported and admitted that on March 1, 2020, was the date
                       of her last use of illicit substances. On March 5, 2020, Patricia Anyan contacted the
                       undersigned. She advised that she was scheduled to submit to testing at Pioneer that date,
                       but inquired whether she should report for testing since she would still reveal positive. The
                       undersigned reminded Ms. Anyan that her last use was previously reported on March 1,
                       2020, therefore, testing on March 3, 2020, should result in negative results. Ms. Anyan
                       indicated she used on March 3, 2020. She was directed to appear for testing at Pioneer; Ms.
                       Anyan complied and submitted to urinalysis testing which tested presumptive positive for
                       methamphetamine. She then signed a drug use admission form admitting to use on March
                       3, 2020.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.



                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      03/09/2020
                                                                              s/Melissa Hanson
                                                                              Melissa Hanson
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [   ]    No Action
 [   ]    The Issuance of a Warrant
 [   ]    The Issuance of a Summons
 [   ]    The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                              Signature of Judicial Officer

                                                                                March 9, 2020
                                                                              Date
